Thatcher, C. J.
Ho exception was reserved to the admission or rejection of testimony or to the instruction of the court. Hor was any exception taken to the decision of the court in overruling the motion for a new trial. Even had such exception been taken, this court would not examine the evidence for the purpose of determining whether it sustains the verdict, as the record does not purport to contain all the evidence. As not one of the specifications of *399error rests upon an exception duly reserved, and as every error assigned is based upon matters in the bill of exceptions, it is obvious that there is no ground for disturbing the judgment. The jugment must be affirmed.

Affirmed.